                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

EQUAL EMPLOYMENT OPPORTUNITY              )
COMMISSION,                               )
                                          )
                  Plaintiff,              )
                                          )
v.                                        )     CIVIL ACTION NO. 3:18-cv-00975
                                          )
TN RESTAURANT GROUP, LLC d/b/a DQ         )
GRILL & CHILL RESTAURANT                  )
                                          )
                  Defendant.              )
______________________________________________________________________________

                              CONSENT DECREE
______________________________________________________________________________

       Plaintiff Equal Employment Opportunity Commission (EEOC) filed this civil action

under the Age Discrimination in Employment Act against TN Restaurant Group, LLC d/b/a

DQ Grill & Chill Restaurant on September 28, 2018. The EEOC alleges that TN Restaurant

Group discriminated against Theresa Chandler, then age 59, Dianne Long, then age 57, and a

class of persons age forty and older, when TN Restaurant Group refused to hire them because

of their age. The EEOC also asserts that the TN Restaurant Group violated Section 7(a) of the

ADEA, 29 U.S.C. § 626(a), by failing to make and preserve records required by the

EEOC necessary to the administration of the ADEA.

       TN Restaurant Group denies the EEOC's allegations and denies it discriminated

against Ms. Chandler, Ms. Long, or a class of other persons in violation of the ADEA.

       This Consent Decree represents the complete and exclusive agreement between the

parties with respect to the matters referenced herein. No waiver, modification, or

amendment of any provision of this Decree shall be effective unless made in writing.




    Case 3:18-cv-00975 Document 27 Filed 01/24/20 Page 1 of 10 PageID #: 98
No representations or inducements to compromise this action have been made between the

parties, other than those recited or referenced in this Consent Decree. If the Court does not

approve this Decree, the parties agree neither of them will attempt to admit the Decree in

evidence in this or any subsequent lawsuit.

            After examining the terms of this Consent Decree, and based on the record and

stipulations of the parties, the Court hereby APPROVES the Consent Decree (Doc. No. 26) and

finds as follows:
            I.     JURISDICTION

            The Court has jurisdiction over the parties and the subject matter of this action.

            II.    FINDINGS
        A.        This Consent Decree furthers the purpose of the ADEA and serves the public's

interest.

        B.        The terms of this Consent Decree are a fair, equitable and reasonable settlement

that further the public's interst.

        C.        The parties reached the terms of the Consent Decree by a process of negotiation

and compromise.

        D.        The Consent Decree conforms to the Federal Rules of Civil Procedure and the

ADEA and does not derogate the rights or privileges of any person.

        E.         The Consent Decree represents the final and binding agreement between the

EEOC and TN Restaurant Group, their directors, officers, agents, employees, successors or

assigns, and all persons in active concert or participation with TN Restaurant Group.

        F.        The Parties agree to the entry of this Consent Decree to fully and finally resolve

all claims raised by the EEOC in its Complaint in Civil Action No. 3:18-cv-00975.




     Case 3:18-cv-00975 Document 27 Filed 01/24/20 Page 2 of 10 PageID #: 99
       III.    SCOPE AND DURATION OF THIS DECREE

       A.      This Consent Decree resolves all issues and claims arising from Theresa Chandler's

Charge of Discrimination (EEOC Charge No. 494-2017-00956) filed against TN Restaurant Group.

       B.      This Consent Decree resolves all issues and claims arising from the

Complaint against TN Restaurant Group in Civil Action No. 3:18-cv-00975.

       C.      The duration of this Consent Decree and all obligations shall remain for two (2)

years from the date of its entry by the Court.

       D.      During the term of this Consent Decree, the Court shall retain jurisdiction over

this case for purposes of compliance and any disputes that may arise.
       IV.     INJUNCTIVE RELIEF

       A.      TN Restaurant Group is enjoined from allowing its supervisors, managers,

employees, agents, or assigns to discriminate against its applicants and employees because of

their age, forty and over, in any phase of employment, including recruitment, hiring, job

assignment or training.

       B.      TN Restaurant Group is enjoined from limiting, segregating, or classifying its

applicants or employees in any way which deprives or tends to deprive the applicant or employee

of employment opportunities or otherwise adversely affect his or her status as an employee,

because of the applicant or employee’s age, forty and over.

       V.      DEVELOPMENT OF POLICY AGAINST AGE DISCRIMINATION

       TN Restaurant Group will develop and establish a written policy for evaluating

candidates for hire or promotion. The policy shall be applied consistently to all candidates and

shall comply with the mandates of the ADEA.
      A.      Specifically, the policy shall provide as follows:

              1.      TN Restaurant Group will not discriminate against employees and
                      applicants aged forty and over.



   Case 3:18-cv-00975 Document 27 Filed 01/24/20 Page 3 of 10 PageID #: 100
              2.     TN Restaurant Group will avoid assumptions and stereotypes about

                     applicants and employees based on their age and will assess employment

                     applicants based on their qualifications.

              3.     TN Restaurant Group will conduct periodic internal analyses of selection

                     decisions to determine whether applicants 40 and over are being selected

                     proportionally to their representation in the applicant pool of reviewed

                     applications.

       B.     The policy must also define and explain:

              1.     age discrimination;

              2.     prohibited behavior;

              3.     procedures for reporting prohibited behavior;

              4.     assurances that complaints will be investigated quickly and fairly; and

              5.     that TN Restaurant Group has a procedure for maintaining records,

       including applications for employment.

       VI.    POLICY DISTRIBUTION

       TN Restaurant Group shall distribute its policy prohibiting age discrimination to all

human resource employees, managers, supervisors, and any other TN Restaurant Group

employee responsible for hiring and management services.

       VII.    TRAINING

       A.     TN Restaurant Group agrees to train all of its human resource, management and

supervisory employees on the ADEA. Initial training will occur within thirty (30) days of entry

of this Decree. The training shall take place twice a year for two years. The training sessions

shall last a minimum of one hour and TN Restaurant Group’s highest-ranking executive level




                                     4
   Case 3:18-cv-00975 Document 27 Filed 01/24/20 Page 4 of 10 PageID #: 101
employee at the facility or a labor and an employment attorney with at least seven years’

experience, including experience in age discrimination law, shall lead the sessions. The training

shall consist of, amongst other things, the following:

               1.      explanation of the ADEA, including an employer’s obligations

                       regarding age claims and prohibition against age

                       discrimination in the workplace;

               2.      explanation of the factors human resource personnel, managers, and

                       supervisory employees should consider when interviewing applicants.

               3.      explanation of the record keeping requirements human resource personnel,

                       managers, and supervisory employees are required to comply with when

                       participating in or assisting with the hiring.

       B.      Within twenty (20) days of the training, TN Restaurant Group must submit to the

EEOC documentation showing the training occurred, and a signed roster showing the names of

the employees who attended the training.

VIII. CHARGING PARTY MONETARY RELIEF

       TN Restaurant Group shall pay Mrs. Chandler monetary relief in the amount of $3,000 as

follows: Ms. Chandler will receive $1,500 in back pay and $1,500 in liquidated damages. TN

Restaurant Group will provide a W-2 for the back-pay amount and withhold all applicable taxes

and deductions from that amount. This payment represents full and final settlement of the

EEOC's claims against TN Restaurant Group on behalf of Ms. Chandler.

       IX.     AGGRIEVED PARTY MONETARY RELIEF

       TN Restaurant Group also will establish a fund in the amount of $5,500. Aggrieved

parties, including Ms. Long, will receive financial settlements from this fund. Payments to the




                                      5
   Case 3:18-cv-00975 Document 27 Filed 01/24/20 Page 5 of 10 PageID #: 102
aggrieved parties shall represent full and final settlement of the EEOC's claims against TN

Restaurant Group. In the event the aggrieved parties are not located, remaining proceeds from

this fund will not revert to TN Restaurant Group but will be paid to the Tennessee Senior

Community Service Employment Program or a similar senior services program.

       X.      RECORDKEEPING

TN Restaurant Group agrees to collect, retain and provide the following information to the

EEOC every six (6) months during the duration of this Consent Decree:

       A.      Applications of all persons who applied for employment during a six (6) month

period. TN Restaurant Group will designate the applicant’s employment status (i.e. whether they

were interviewed and/or hired) in the requested materials;

       B.      All complaints related to age discrimination, unfair treatment, or failure to hire or

promote, based on age;

       C.      All training materials required by this Consent Decree;

       D.      All reports and documents related to, created or compiled in accordance with this

Consent Decree.

       XI.     REPORTING

TN Restaurant Group shall provide the EEOC with semi-annual reports for the Decree by

March 1 and September 1, each year for the duration of this agreement. The report shall be in

spreadsheet form and include or be accompanied by the following information:

       1.      TN Restaurant Group shall maintain employment applications as required by 29

C.F.R. § 1602.14. TN Restaurant Group shall provide copies of those applications to the EEOC

as outlined above.




                                      6
   Case 3:18-cv-00975 Document 27 Filed 01/24/20 Page 6 of 10 PageID #: 103
       A.      Full name, telephone number, and e-mail address of applicants who were hired for

positions with TN Restaurant Group.

       XII.    NOTICE POSTERS

TN Restaurant Group shall post, for the duration of this Consent Decree, the Notice to

Employees attached as Appendix A. The Notice shall be posted in a conspicuous location in any

non-public area of TN Restaurant Group’s facilities frequented by employees.

       XIII. MONITORING AND ENFORCEMENT

       A.      The EEOC may monitor TN Restaurant Group’s compliance with the terms

of this Consent Decree by:

               1.     Examining documents or other records required to be made or kept by this

                      Consent Decree;

               2.     Interviewing employees and management concerning the requirements of

                      and compliance with this Decree; and

               3.     Interviewing employees or applicants, age forty and over, who applied for

                      a position but were not hired.

       B.      If the EEOC, at its sole discretion, finds TN Restaurant Group failed to

comply with the Consent Decree, the EEOC shall provide TN Restaurant Group notice of

the failure and allow it a period of fifteen (15) calendar days from receipt of the notice to

comply. If, after the 15-day period has expired, TN Restaurant Group failed to comply, the

EEOC may then petition this Court for relief. Such relief may include further permanent or

temporary injunctions, monetary relief, costs, and/or penalties for contempt of court.




                                      7
   Case 3:18-cv-00975 Document 27 Filed 01/24/20 Page 7 of 10 PageID #: 104
       XIV. SEVERABILITY

If one or more provisions of this Consent Decree are rendered unlawful or unenforceable as

a result of a legislative act or a decision by a court of competent jurisdiction, the following

will apply to ensure that this Consent Decree continues to effectuate the intent of the parties. The

provisions of this Consent Decree which are not rendered unlawful, unenforceable, or

incapable of performance as a result of such legislative act or court decision will remain in full

force and effect and the parties’ responsibilities will not abate as to any and all provisions that

have not been rendered unlawful or unenforceable, except to the extent that the intent of this

Consent Decree would be undermined.
      XV. SUCCESSOR LIABILITY

       A.      For the duration of this Consent Decree, prior to any sale, merger, or

consolidation of the company, TN Restaurant Group shall provide written notice and a copy of

this Consent Decree to any successors, assigns, subsidiaries, affiliates, or any other

corporation or entity that acquires, merges or consolidates with TN Restaurant Group. Any

surviving entities that exist upon completion of the acquisition, merger or consolidation shall

remain fully liable for compliance with this Decree.

        B.     TN Restaurant Group shall provide notice to the EEOC forty-five (45) days prior

to any assignment, succession, acquisition, merger, or consolidation.

        XVI. COSTS AND EXPENSES

The parties shall bear their own costs, attorney fees, and expenses arising from this

litigation.




                                      8 01/24/20 Page 8 of 10 PageID #: 105
   Case 3:18-cv-00975 Document 27 Filed
       XVII. NOTICES AND OTHER COMMUNICATION

All notices, certifications, reports, or other communications that this Consent Decree requires

the parties to exchange shall be in writing and transmitted as follows:

       A.      To the EEOC, via electronic mail to: EEOC-

               MEDO-decree-monitoring@eeoc.gov

       B.      To TN Restaurant Group, via [electronic] mail to:

               Name

               Address

       Any party may change the contact information by written notice to the other parties

setting forth the new information.

       IT IS SO ORDERED.



                              __________________________________________________
                              WAVERLY D. CRENSHAW, JR
                              CHIEF UNITED STATES DISTRICT JUDGE




                                     9
   Case 3:18-cv-00975 Document 27 Filed 01/24/20 Page 9 of 10 PageID #: 106
                                         Appendix A

                                NOTICE TO EMPLOYEES

       1. This Notice is posted pursuant to a Consent Decree entered by the United States
          District Court for the Middle District of Tennessee, Nashville Division in the matter
          of EEOC v. TN Restaurant Group, LLC d/b/a DQ Grill & Chill Restaurant. Case No.
          3:18cv00975.

       2. It is unlawful under the Age Discrimination in Employment Act, 29 U.S.C. § 626(a),
          for employers to fail or refuse to hire or to discharge any individual or otherwise
          discriminate against any individual with respect to his or her compensation, terms,
          conditions, or privileges of employment, because of such individual's age.”

       3. TN Restaurant Group, LLC d/b/a DQ Grill & Chill Restaurant will not tolerate or
          condone age-based discrimination. Age discrimination violates company policy as
          well as federal law. Violation of this company policy by anyone employed by TN
          Restaurant Group, LLC d/b/a DQ Grill & Chill Restaurant will result in disciplinary
          action up to and including termination.

       4. If you believe you have been discriminated against, you have the right to seek
          assistance from:

              Equal Employment Opportunity Commission
              220 Athens Way, Suite 350
              Nashville, TN 37228-9940
             Telephone: 1-800-669-4000
              TTY: 1-800-669-6820
             Website: www.eeoc.gov.

This Notice will remain posted for two years from the date signed below and must not be altered,
defaced, removed, or covered by any other materials.


_____________                        ____________________________________
Date                                 President of TN Restaurant Group, LLC d/b/a DQ Grill
                                     & Chill Restaurant




                                    10
  Case 3:18-cv-00975 Document 27 Filed 01/24/20 Page 10 of 10 PageID #: 107
